DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 08/20/2021 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been acknowledged and is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14-1, 14-2, 14-3, 14-4, and 14-5, which are recited on page 25 of specification but are not seen in the drawings.  
.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “a lead-containing liquid agitator” in line 3. It is unclear if the phrase “lead-containing liquid agitator” is directed to an agitator made from a lead-containing liquid or an agitator which agitates lead-containing liquid. It is unclear whether the phrase “a lead-containing liquid” describes the agitator’s function or what the agitator is made from. Clarification and correction is required.
Claim 1 also recites the following limitations: “a lead grid turnover box” in lines 3-4, “a lead grid barrier plate” in line 4, “a lead ash transporter” in line 5, “a copper-made terminal separator” in line 5, “a lead mud tank” in line 5, and “a lead mud agitator” in line 5. As stated for the limitation “a lead-containing liquid agitator” above, it is unclear if these limitations are describing what the recited structure is made from or if the limitations are describing the function of said structures. Clarification and correction is required.
Claim 5 recites the limitation “high-temperature resistant steel plate” in line 3. The term "high-temperature resistant" in claim 5 is a relative term which renders the claim indefinite.  The term "high-temperature resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant's disclosure does not specify what is considered to be a "high-temperature resistant" steel. Thus, it is unclear what types of steel plates would read on having high-temperature resistance. Clarification and correction is required.
discharging port” in line 13. It is unclear if this limitation is referring to “a copper piece discharge port”, recited previously in line 6. If the two limitations do refer to the same part of the apparatus, “a copper piece discharging port” in line 13 should instead read “the copper piece discharge port” to clarify that the limitations refer to the same part. Clarification and correction is required. 
Claim 6 recites the limitation "the rotating" in line 21 (last line).  There is insufficient antecedent basis for this limitation in the claim. While claim 6 recites the limitation “a rotary screen” in line 3, there is no previous recitation that the rotary screen is rotating. Thus, the recitation of “the rotating rotary screen”, implying the existence of a rotary screen that is already rotating, lacks antecedent basis. Clarification and correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Semenovich et al. (English machine translation of RU 98192 U1) in view of CN '041 (English machine translation of CN 206015041 U, cited in previous action), and US '501 (US 20200266501 A1) or CN '557 (CN 106000557 A) to Yang. All citations to Yang will refer to the US document as the translation.
Regarding claim 1, Semenovich teaches a battery scrap slurry processing line ([0001]) aimed at reducing energy consumption and increasing the efficiency of equipment operation ([0014]). The processing line comprises an electric furnace 1, which reads on a drying drum and smelting apparatus ([0019]; see Figure 1). The electric furnace is divided by a partition 3 into mixing chambers 4 and 5, which reads on a lead grid barrier plate ([0019]; see Figure 1). The electric furnace also contains a mixing device 6, which read on a lead-containing liquid agitator ([0019]; see Figure 1). In the cover 7 of the mixing chamber there is a hatch 8 for loading the charge, which reads on a dust remover and flue gas duct ([0019]; see Figure 1). The battery scrap sludge processing consists of a system of bins 1, 2, and 3 ([0021]; Figure 2) that is transporting into reduction furnace 7, with the system of bins reading on a lead grid turnover 
In the bottom of settling chamber 5, valves seats are mounted for draining molten lead 9 and slag 10 into corresponding molds ([0019]; Figure 1). Lamellar conveyors 9 and 10 (in Figure 2) move the molds with melt and lead from the unloading zone of the furnace, and are unloaded into the funnel 11 of the roll crusher 12 ([0022]; Figure 2). Since the valve seats drain lead and slag, the portion of the processing line including the valves seats, lamellar conveyors, and funnel reads on an ash discharging tube, an automatic acquiring machine, and a lead ash transporter, respectively. The molds receive the melt directly from the furnace, followed by transport via conveyors into the funnel and roll crusher, which reads on the automatic ash acquiring machine being mounted on the smelting apparatus, a feed end of the automatic ash acquiring machine being located in the smelting apparatus, and a discharge port of the automatic ash acquiring machine being connected to a feed inlet of the lead ash transport by means of the ash discharging tube.
The crushed melt is unloaded onto the conveyor 13 and transferred to the loading hatch of the reactor 14 ([0022]), where a washing solution of bath 16 is pumped into the rector ([0023]). The resulting pulp is fed by gravity into a drum settling centrifuge 17 to obtain a salt cake and an NaOH solution ([0024]; Figure 2), which reads on a lead mud tank with a lead mud agitator. Industrial water is combined with alkaline concentrate in a collector 19, from which it is pumped by a pump 19H into an evaporator 20 with a melting furnace 21, which provides dry 3 ([0024]; Figure 2). Thus, the portion of the processing line encompassed 17-21 (Figure 2) reads on a circulating water treatment apparatus.  
However, Semenovich does not teach that a spiral feeder is mounted on the smelting apparatus and located in the drying drum, one end of the lead grid barrier plate is placed on the spiral feeder, and the other end of the lead grid barrier plate is placed on an inner wall of the drying drum.
CN ‘041 teaches a lead smelting furnace spiral feeding device, belonging to a regenerated lead smelting furnace feeding device (Abstract, [0002]). The device comprises a screw feeder and a melting furnace feed inlet ([0015]), which is above the top of a smelting furnace (see 3-6 and 11 in Figure 1). This reads the spiral feeder being mounted on the smelting apparatus. Since the spiral feeder enters the smelting furnace bell cover ([0018]; see Figure 1), and lead material would be dried upon entering the furnace, this reads on the spiral feeder being located in the drying drum. The material inlet of the smelting furnace is further provided with a manual material inlet, which is connected with a material inlet cover plate ([0008]), which reads on one end of a lead grid barrier plate being placed on the spiral feeder and the other end of the lead grid barrier plate being placed on an inner wall of the drying drum. CN’041 teaches that a spiral feeder allows materials to be distributed uniformly such that material will not accumulate in the feeder, preventing blockage in the discharge port ([0010]). 
Semenovich and CN ‘041 are analogous because both are directed to systems comprising lead smelting apparatuses.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connected the spiral feeding device 
Semenovich also does not teach a copper-made terminal separator, wherein a discharge port of the lead ash transporter is located at the copper-made terminal separator, and the copper-made terminal separator is mounted on the lead mud tank; and a circulating water flushing pipe on the copper-made terminal separator is connected to a clean water outlet end of the circulating water treatment apparatus by means of a conduit. 
US ‘501 teaches a lead needle and lead slime separator for treating the thin lead grid of waste lead-acid storage batteries (Abstract), which can function as a copper-made terminal separator. The separator includes a barrel body, corrosion-resistant and wear-resistant balls, a feed device, a bracket device, a discharge device and a driver ([0009]).  The feed device includes a feed hopper and feed flushing water pipe, where one end of the feed hopper extends to the feed hole of the barrel body and the feed flushing water pipe is connected to the feed hopper ([0010]). This reads on a discharge port of the lead ash transporter being located in the copper-made terminal separator. The discharge device includes an outer discharge flushing water pipe, a sorting screen, an inner discharge flushing water pipe, a lead slime chute, and a lead needle chute ([0017]), with the lead needle chute reading on a copper piece collection box. US ‘501 teaches that the separator allows for complete, clean, and impurity free thin lead grid separation, where the thin lead grid does not need to be melted at high temperatures in a melting furnace ([0020]). The lead yield rate is high, and the amount of ash residue is low ([0021]).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connected a clean water outlet end of the circulating water treatment apparatus taught by Semenovich with the separator taught by US ‘501, because using the separator of US ‘501 would allow for a high yield rate of copper-made terminals while minimizing the amount of ash residue. Regarding the limitation of mounting the copper-made terminal separator on the lead mud tank, it would have been oblivious to select a location of the separator taught by US ‘501, as the rearrangement of parts would not affect the operation of separator (see MPEP 2144.04(VI (C))). 
Regarding claim 2, modified Semenovich teaches all the limitations of claim 1 as set forth above. Semenovich teaches that in the electric furnace 1, there is a cover 7 for the mixing chamber 4 ([0019]; Figure 1), which read on a pot cover and smelting pot, respectively. Valve seats are mounted as the bottom of the settling chamber for draining molten lead 9 and slag 10, which read on a siphon lead release pipe and a lead release valve. The systems of bins 1, 2, and 3 contain sludge, sulfur and alkali, which enters the conveyor 6 before being moved into the charging door of the reduction furnace 7 ([0021]; Figure 2), which reads on the drying drum and automatic ash acquiring machine being placed on the pot cover. 
Regarding claim 6, modified Semenovich teaches all the limitations of claim 1 as set forth above. The copper-made terminal separator incorporated in modified Semenovich comprises a barrel body 5 and ([0029] of US ‘501) and drum lining plates 16, which read on an outer cylinder and a rotary screen. The separator further comprises a driver which includes a 4, driving wheel 18, speed reducer 19 ([0040]; Figures 1-2), which reads on a drive pulley. The input shaft of the feed reducer is also connected to motor 21 ([0040]). The feed hopper 1 and feed throat 2 ([0029]) read on an ash inlet and a lead ash transporter, while the roller 11 and roller track 3 ([0029]) reads on a supporting roller and a supporting bracket. As seen in Figure 1 of US ‘501, there are supporting roller tracks on both ends of the barrel body, reading on a discharge port supporting roller track and a feeding port supporting roller track. The feed device includes a feed flushing water pipe ([0010]), which reads on a circulating water flushing pipe. US ‘501 further teaches the inside of the barrel body being lined with stop orifice plate 6, which read on a material deflector ([0013]). The sorting screen 12, lead slime chute 14, and lead needle chute 15 ([0029]) read on a copper piece screen, a lead ash slurry outlet, and a copper piece discharge port, respectively. 
The bracket device includes a roller track, rollers, and a rack. The roller track 3 is connected outside the main body of the barrel body, and the rollers 10 fitted to the roller track are arranged on the roller track ([0038]). The rollers are connected the large ring gear 4 (Figure 2). Since the drum lining plates lie inside of the barrel body, this reads on two ends of the rotary screen being each connected to a supporting roller tracker, and being respectively connected to the discharge port supporting roller track and the feeding port supporting roller track, the supporting roller track being a hollow ring in communication with an inside of the rotary screen, a corresponding supporting roller being provided on the supporting roller track, the supporting roller being mounted on the supporting roller bracket. 
One end of the sorting screen 12 is connected with the waterstop ring 11 of the barrel body 5, and the other end of the sorting screen is a thin lead grid and lead needle outlet 4, driving wheel 18, and speed reducer 19. The input shaft of the speed reducer to connected to motor 21 through a belt ([0040]). Since the large ring gear is connected to the feeding port supporting roller track, this reads on the drive pulley being connected to one side of the feeding port supporting roller track, and the drive pulley being connected to the motor by a belt.
The feed hopper 1 extends to the feed hole of the barrel body 5 ([0032]), where the barrel body includes feed throat 2 ([0033]). Since the feed hopper and throat are located at the feed end of the barrel body, this reads on the lead ash transporter being run through the ring of the feeding port supporting roller track and entering the rotary screen, and the ash inlet being provided at the other end of the lead ash transporter. 
The stop orifice plate, which reads on a material deflector, is a conical plate and is fixed in the inner side of the barrel body ([0013]), while the drum lining plates, which on the rotary screen, are also lined inside the barrel body ([0011]). This lead slime chute 14 is located at the bottom of the barrel body (Figure 1), while the feed flushing water pipe 9 is connected to the feed hopper 1 ([0032]). The outer discharge flushing water pipe 8 is arranged at the upper end outside the sorting screen 12, while inner the discharge flushing water pipe 13 is arranged in the sorting screen. The spraying distances of the outer and inner discharge flushing water pipes are both equal to the length of the sorting screen ([0039]). This reads on the material deflector being provided at an inner wall of the rotary screen; and the outer cylinder being provided . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Semenovich in view of CN '041, and US '501 or CN '557  as applied to claim 1 above, and further in view of Huo et al. (English machine translation of CN 2835238 Y).
Regarding claim 3, modified Semenovich teaches all the limitations of claim 1 as set forth above. However, modified Semenovich does not teach that the automatic ash acquiring machine comprises a motor, a reducer, a coupling, a cylinder, a main shaft, a spiral blade, an ash inlet, an ash outlet, an ash collecting plate, leakage holes, a bottom bearing seat and a bracket traveling wheel, wherein
a front end of the cylinder is provided with the ash outlet, a rear end of the cylinder is provided with the ash inlet, the main shaft is mounted in the cylinder, the spiral blade is mounted on the main shaft, the main shaft runs through the cylinder, a rear end of the main shaft is connected to the bottom bearing seat, a front end of the main shaft is connected to the coupling, and the coupling is connected to the motor by the reducer;
the ash collecting plate is connected to the cylinder at a position of the ash inlet; the leakage holes having a diameter of 3-6 mm are evenly distributed on the ash collecting plate, allowing the lead-containing liquid to flow back into a lead smelting pot, so that the lead-containing liquid is fully separated from a lead ash; and

Huo teaches a front row type conversion ash machine ([0001]), which reads on an automatic ash acquiring machine. The machine consists of a feeder 1, a feeding screw 2, an inner cylinder 3, a front support ring 4, an outer cylinder 6, a rear rolling ring 7, a slag removal device 8, a slag tap 9, and a transmission device 11 ([0015]). The inner cylinder reads on a main shaft, and the feeding screw reads on a spiral blade.  The transmission device is composed of a speed-regulating motor, a reducer, and a transmission gear device, and is placed under the cylinder body ([0016]), with the transmission gear device reading on a coupling. The slag tap 9, placed the rear end of the cylinder ([0016]), reads on a bottom bearing seat. 
Front and rear roller devices 10 and 12 are installed horizontally on the cylinder body, where there are a plurality of screen holes 17 in the middle and rear part of the inner cylinder wall and the feeding screw 2 is provided in the front section of the inner cylinder wall ([0016]; Figure 1). The roller devices, which are on the bottom of the cylinder, read on a bracket travelling wheel, while the screen holes read on leakage holes. A feeder 1 is installed at the front end of the cylinder, which is composed of a feed chute 14, a steam outlet 15, a slurry outlet 18, and a cover 16 ([0017]; Figure 2). The slurry outlet 18 reads on an ash outlet, and a front end of the cylinder being provided with the ash outlet.  Digestible ash is pushed to the tail end of the inner cylinder by a hopper plate, and is removed by the slag removal device and slag tap 9 ([0019]), with the hopper plate reading on an ash collection plate. 

Semenovich and Huo are analogous because both are directed to slag removal and transport. 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have installed the automatic ash acquiring machine taught by Huo to receive slag from the melting furnace taught by Semenovich, because doing so would allow for continuous removal of slag from the melt while also permitting adjustments to rotation speed and process parameters. Furthermore, because Huo is silent regarding the size and distribution of the screen holes in the device, it would have been obvious to select a size and distribution of the screen holes in order to adjust the amount of molten metal being separated from the slag.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Semenovich in view of CN '041, and US '501 or CN '557 as applied to claim 1 above, and further in view of Sa et al. (English machine translation of CN 107309158 A).
Regarding claim 4, modified Semenovich teaches all the limitation of claim 1 as set forth above. The spiral feeder taught by CN ‘041, incorporated in modified Semenovich, also teaches that the spiral feeder has a feed inlet 8 on the top ([0015]) and a discharge port at the other end of the screw feeder ([0018]). This reads on and the spiral feeder being provided with a feeding port at an upper portion thereof and a discharging port at a lower portion thereof. 
Sa teaches a steel shot recovery device for shot blasting of cast steel comprising a feeding device, a vibration separation device, a steel slag collecting device, and a steel shot collecting device (Abstract). The recovery device comprises a primary vibrating screen 24 and a secondary vibrating screen 25 ([0024]). Large pieces of steel slag are sieved by the inclined primary vibrating screen and discharged from the steel slag discharge port 241 ([0025]; see Figure 1).  
Semenovich and Sa are analogous because both are directed to slag transporting devices.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the spiral feeder in modified Semenovich at a lower end of the lead grid barrier plate as taught by Sa, because it would predictably yield the result of allowing material to be fed into the spiral feeder due to the incline of the lead grid barrier plate. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Semenovich in view of CN '041, and US '501 or CN '557 as applied to claim 1 above, and further in view of Sa and Bradshaw (US 3734718 A). 
Regarding claim 5, modified Semenovich teaches all the limitations of claim 1 as set forth above. However, modified Semenovich does not teaches that the lead grid barrier plate is an elliptical 10-20 mm thick high-temperature resistant steel plate, with all sides thereof 
Sa teaches a steel shot recovery device for shot blasting of cast steel as set forth above. The first vibrating screen is preferably a rigid steel plate, which reads on a lead grid barrier plate, where the thickness of the rigid steel plate is not less than 5 mm ([0028]), or greater than 5 mm, overlapping with the claimed range of 10-20 mm. A number of meshes are open on the rigid screen plate, and the hole diameter of the mesh is not less than 3 mm x 3 mm to increase the strength of the first vibrating screen ([0028]), which lies in the claimed range of 2-6 mm. The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)).
Semenovich and Sa are analogous because both are directed to slag transporting devices.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have to modified the lead grid barrier plate taught by Semenovich to be a rigid steel plate with a thickness of not less than 5 mm and open meshes with an aperture size of 3 mm x 3 mm, because using a rigid steel plate with a hole diameter of at least 3 mm x 3 mm would increase the strength of the vibrating screen.  Regarding the distribution of the holes in the rigid steel plate, it would have been obvious to evenly distribute the holes on the plate to provide uniform strength to the plate. Furthermore, regarding the shape of the rigid steel plate taught by Sa, it would have been obvious to 
Semenovich also does not teach that the lead grid barrier plate forming an angle of 30-60° with a surface of a smelting pot.
Bradshaw teaches magnesium-magnesium chloride bath separation, where a mixture of molten metal and electrolytic bath, together with solid particulate sludge therein, is passed onto a wire mesh metal screen (Abstract). The wire mesh screen is declined from the entrance end at an angle up to about 45° from the horizontal (Claim 7), which overlaps with the claimed ranged of 20-60°.
Semenovich and Bradshaw are analogous because both are directed to separating metals.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have arranged the lead grid barrier plate of Semenovich to form an angle of up to 45° as taught by Bradshaw, because the lead grid barrier plate forming an incline from the horizontal would predictably yield the result of allowing material to be fed into the spiral feeder due to the slope of the lead grid barrier plate. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Semenovich in view of CN '041, and US '501 or CN '557 as applied to claim 1 above, and further in view of CN '165 (English machine translation of CN 101979165 A). 
claim 7, modified Semenovich teaches all the limitation of claim 1 as set forth above. However, modified Semenovich does not teach that the circulating water treatment apparatus comprises a clean water output pipe, a filter pressing water return pipe, a clean water pump, a lead mud pump, a circulating water pool, a filter press, and a lead slurry input pipe, wherein
a water inlet end of the clean water pump is connected to the circulating water pool, a water outlet end of the clean water pump is connected to a circulating water inlet pipe, the filter press is provided above the circulating water pool, and an output end of the filter press is connected to the circulating water pool by the filter pressing water return pipe; and
an input end of the filter press is connected to an output end of the lead mud pump by the conduit, and an input end of the lead mud pump is connected to the lower portion of the lead mud tank.
CN ‘165 teaches a waste lead-acid accumulator breaking separation machine and method (Abstract). The machine comprises a storage hopper 1, water circulation pool 3, a filter press 14, various water pumps, a lead mud conversion mixing tank with a mixer ([0018]), and multiple separators ([0058]). Of the various water pumps, the first, second, fourth, and fifth water pumps are clean water pumps, while the third water pump is a mud pump ([0070]). The first water pump 16 and second water pump 17, which are connected to the water circulation pool, read on a clean water output pipe. The third water pump, stainless steel pipe fittings, plastic pipes, and circulating pool constitute water circulation facilities ([0070]). The pipes connecting the third water pump 18, filter press 14, and the water circulation pool read on a lead slurry input pipe. 

CN ‘165 teaches that the agitator in a lead mud tank stirs the solid particles in the reactant into a suspension, and uses a pump to pump into the filter press for dehydration, and the filtrate is returned to the circulating pool ([0027]; see Figure 1). This reads on an input end of the filter press being connected to an output end of the lead mud pump by the conduit, and an input end of the lead mud pump is connected to the lower portion of the lead mud tank.  
The output end of the first and second water pumps are connected to separation conveyors ([0087]-[0088]), reading on a circulating water flushing pipe on the copper-made terminal separator being connected to a clean water outlet end of the circulating water treatment apparatus. After washing, the water in the drum separation conveyor falls into the lead sludge conversion mixing tank, and is pumped into the filter press the third water pump ([0087]), which reads on a waste water inlet end of the circulating water treatment apparatus being connected to a lower portion of the lead mud tank. 
CN ‘165 teaches that the lead grid is separated cleanly and can be melted at low temperatures to produce high-quality lead that can be processed into alloy lead ([0039]), while 
Semenovich and CN ‘165 are analogous because both are directed to apparatuses for processing mud from recycled waste batteries.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have connected the copper-made terminal separator taught by modified Semenovich to the circulating water treatment apparatus taught by CN ‘165, because using the apparatus taught by CN ‘165 would allow water to be recirculated without producing discharge when separating water from lead mud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP H LEUNG/             Examiner, Art Unit 1733                                                                                                                                                                                           

/VANESSA T. LUK/             Primary Examiner, Art Unit 1733